DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, corresponding to Figs. 1-5 in the reply filed on June 24, 2021, is acknowledged.  Applicant indicated that claims 1-20 read on the elected species.  An action on the merits follows.
Information Disclosure Statement
Examiner notes that foreign reference DE9307279 provided by Applicant in the IDS filed August 20, 2020 was not accompanied by an English language translation.  As a courtesy, a machine translation of the reference has been provided and attached to this correspondence as non-patent literature and is further referenced herein.
Claim Objections
Claim 1 is objected to because at lines 2 and 4, “a polyester yarn” should instead read “a first polyester yarn” and “a second polyester yarn”, respectively, to avoid any potential confusion as to whether the first layer and the second layer are formed together from a single yarn.
Claim 4 is objected to because at line 4, “the front” should instead read “the front portion” in order to agree with the previously introduced term in claim 1.  Applicant is respectfully encouraged to use consistent terminology throughout the claims. 
Claim 8 is objected to because at lines 5 and 7, “a polyester yarn” should instead read “a first polyester yarn” and “a second polyester yarn”, respectively, to avoid any 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the first layer of the material and the second layer of the material are formed from a polyester yarn” at line 2.  It is unclear if the first layer of material and the second layer of material are both formed from a single polyester yarn or if they are instead formed from separate or individual polyester yarns.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Based on the subject matter of claims 1 and 8, it appears as though the intention is for each of the first and second layers of material to be formed from a separate or individual polyester yarn.  Therefore, it is suggested that the limitation instead read “wherein the first layer of material is formed from a first polyester yarn and the second layer of material is formed from a second polyester yarn.”  For the purposes 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,887,284 to Simmons (hereinafter, “Simmons”).
Regarding claim 1, Simmons teaches an article of headwear (Figs. 1 & 4B; laminate pad (40)) comprising: a first layer of material (Fig. 4B; transfer layer (40a)) formed from a polyester yarn (transfer layer (40a) is a cloth formed from polyester; Col. 4, lines 34-38) and configured to face a wearer when the article of headwear is in an as-worn configuration (Fig. 4B; transfer layer (40a) is configured to contact wearer’s forehead when worn; Col. 4, lines 1-3); a second layer of material (Fig. 4B; backing layer (40c)) formed from a polyester yarn (backing layer (40c) is a cloth formed from polyester; Col. 4, lines 34-38); and an absorbent layer (absorbing layer (40b)) in face-sharing contact with and positioned between the first layer of material and the second layer of material (Fig. 4B; absorbing layer (40b) is in face sharing contact with and positioned between transfer layer (40a) and backing layer (40c)), the absorbent layer spanning a front portion of the article of headwear (Figs. 1 & 4B; absorbing layer (40b) spans a front portion of laminate pad (40)), wherein along sides and a back of the article of headwear, the first layer of material and the second layer of material are in face-sharing contact with one another (Figs. 1 & 4B; transfer layer (40a) and backing layer (40c) are in face sharing contact with one another at stitch (28) and along hem (27) which extends around the entire periphery of laminate pad (40), i.e., including sides and back of the laminate pad (40); Col. 4, lines 7-10).
Regarding claim 2, Simmons teaches a crown (Figs. 1 & 4B; crown (14)), wherein the first layer of material (40a), the absorbent layer (40b), and the second layer of material (40c) form a sweatband (layers (40a-c) form laminate pad (40) which is capable of absorbing and transferring perspiration, i.e., a sweatband; Col. 4, lines 1-7) secured to an inner-facing surface of a lower portion of the crown (Figs. 1 & 4B; laminate pad (40) is secured to inner-facing surface of crown (14) via support (24)).
Regarding claim 3, Simmons teaches wherein a front of the sweatband extends a first distance with respect to a lower margin of the sweatband (See annotated Fig. 2 of Simmons below; middle of laminate pad (40) is positioned frontward when worn as seen in Fig. 1; middle of laminate pad (40) extends a first distance with respect to a lower margin of the pad), wherein sides and a back of the sweatband extend a second distance with respect to the lower margin of the sweatband (See annotated Fig. 2 of Simmons below; ends forming sides and back of laminate pad (40) when worn extend a , and wherein the first distance is greater than the second distance (the first distance of the middle of the laminate pad (40) is greater than the second distance of the ends of laminate pad (40), i.e., the shape of the pad tapers toward the ends).

    PNG
    media_image1.png
    268
    653
    media_image1.png
    Greyscale

Annotated Fig. 2 of Simmons
Regarding claim 4, Simmons teaches wherein the first layer of material (40a) is a continuous and uninterrupted layer extending along a front, sides, and a back of the sweatband (Figs. 1 & 4B; transfer layer (40a) is a continuous and uninterrupted layer extending along a front, sides, and a back of laminate pad (40) when positioned in crown (14)), and the second layer of material is a continuous and uninterrupted layer extending along the front, the sides, and the back of the article of headwear (Figs. 1 & 4B; transfer layer (40c) is a continuous and uninterrupted layer extending along a front, sides, and a back of laminate pad (40) when positioned in crown (14)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0277951 to Herr (hereinafter, “Herr”).
Regarding claim 5, Simmons teaches the limitations of claim 1.  That said, Simmons does not teach wherein the absorbent layer is a spacer textile.
However, Herr, in a related sweat blocking and ventilating headwear art, is directed to a spacer-fabric sweatband incorporated into a hat for transferring and evaporating sweat from a wearer’s head (See Herr, Figs. 1-3; Abstract).  Specifically, Herr teaches wherein the absorbent layer is a spacer textile (Fig. 2A; absorbent layer is a spacer textile formed by pile substructure (5) positioned between layers (2, 3)).
It would have been obvious for one of ordinary skill in the art to modify the headwear of Simmons to have the absorbing layer instead be formed of the spacer textile disclosed by Herr.  One of ordinary skill in the art at the time of filing of the 
Regarding claim 6, the modified article of headwear of Simmons (i.e. Simmons in view of Herr, as explained with respect to claim 5 above) teaches wherein the spacer textile (absorbing layer (40b), which includes the spacer textile material, as modified, as explained with respect to claim 5 above) includes a first surface positioned adjacent to the first layer of material (surface of absorbing layer (40b) adjacent transfer layer (40a)) and a second surface positioned adjacent to the second layer of material (surface of absorbing layer (40b) adjacent backing layer (40c)) so that the first surface and the second surface of the spacer textile are not exposed (absorbing layer (40b), which includes the spacer textile material, as modified, as explained with respect to claim 5 above, is sandwiched between and enclosed on all sides by layers (40a, 40c); Col. 4, lines 7-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons, as applied to claim 1 above, and further in view of U.S. Patent No. 2,582,492 to Lev (hereinafter, “Lev”).
Regarding claim 7, Simmons teaches the limitations of claim 1.  That said, Simmons does not teach wherein at least one or more of the first layer of material, the absorbent layer, and the second layer of material includes a plurality of perforations.
However, Lev, in a related headwear art, is directed to a hat having a sweatband with openings for enhanced ventilation (See Lev, Figs. 1-2; Col. 1, lines 5-7).  More wherein at least one or more of the first layer of material, the absorbent layer, and the second layer of material includes a plurality of perforations (Figs. 1-2; sweatband (5) includes ventilating openings (6) extending through the sweatband (5)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the laminated sweatband pad of Simmons to have the openings disclosed by Lev passing through the entirety of the sweatband.  One of ordinary skill in the art would have been motivated to modify the laminated sweatband pad of Simmons to have the openings disclosed by Lev passing through the entirety of the sweatband in order to improve ventilation and evaporation of sweat through the sweatband structure (See Lev, Col. 1, lines 5-7). 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of Simmons.
Regarding claim 8, Lev teaches an article of headwear (Figs. 1-2; hat having crown (C) and brim (B)) comprising: a sweatband (sweat band (5)) secured to an inner-facing surface of a lower portion of the article of headwear (Fig. 2; sweat band (5) is secured to an inner-facing surface of a lower portion of crown (C) of the hat) and extending along a front, sides, and a back of the article of headwear (Fig. 2; sweat band (5) extends around the hat within the crown (C), i.e., the front, sides, and back; Col. 1, lines 24-25). 
That said, Lev does not teach the sweatband including: a first layer of material formed from a polyester yarn and extending along a front, sides, and a back of the sweatband; a second layer of material formed from a polyester yarn and extending along the front, the sides, and the back of the sweatband; and an absorbent layer positioned between and in face-sharing contact with the first layer of material and the second layer of material at the front of the sweatband, wherein along the sides and the back of the article of headwear, the first layer of material and the second layer of material are in face-sharing contact with one another.
However, Simmons, in a related headwear art, is directed to an anterior sweatband assembly suited for use in a cap or hat, wherein the sweatband includes a multilayer absorbent pad (See Simmons, Figs. 1 & 4B; Abstract).  Specifically, Simmons teaches the sweatband (Figs. 1 & 4B; laminate pad (40)) including: a first layer of material (Fig. 4B; transfer layer (40a)) formed from a polyester yarn (transfer layer (40a) is a cloth formed from polyester; Col. 4, lines 34-38) and extending along a front, sides, and a back of the sweatband (Figs. 1 & 4B; transfer layer (40a) extends along a front, sides, and a back of laminate pad (40)); a second layer of material (Fig. 4B; backing layer (40c)) formed from a polyester yarn (backing layer (40c) is a cloth formed from polyester; Col. 4, lines 34-38) and extending along the front, the sides, and the back of the sweatband (Figs. 1 & 4B; transfer layer (40c) extends along a front, sides, and a back of laminate pad (40)); and an absorbent layer (absorbing layer (40b)) positioned between and in face-sharing contact with the first layer of material and the second layer of material at the front of the sweatband (Figs. 1 & 4B; absorbing layer (40b) is in face sharing contact with and positioned between transfer layer (40a) and backing layer (40c) including at a front of the pad (40) when, for example, positioned in a crown of a hat), wherein along the sides and the back of the article of headwear, the first layer of material and the second layer of material are in face-sharing contact with one another 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the single layer perforated sweatband of Lev to instead have the multilayer construction disclosed by Simmons while retaining the perforations of Lev.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the single layer sweatband of Lev to instead have the multilayer construction disclosed by Simmons to further promote evaporative cooling through the sweatband with the multilayered construction while retaining the benefit of the enhanced ventilation provided by the perforations of Lev (See Simmons, Col. 4, lines 38-39).
Regarding claim 9, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to independent claim 8 above) is disclosed such that it further teaches wherein the absorbent layer includes a first surface in face-sharing contact with the first layer of material (surface of absorbing layer (40b) adjacent transfer layer (40a) is in face-sharing contact with transfer layer (40a) when incorporated into the sweatband of Lev, as modified, as explained with respect to claim 8 above) and a second surface in face-sharing contact with the second layer of material (surface of absorbing layer (40b) adjacent backing layer (40c) is in face-sharing contact with backing layer (40c)).
Regarding claim 10, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to independent claim 8 above) is disclosed such wherein the absorbent layer is completely enclosed between the first layer of material and the second layer of material (See Simmons, Fig. 4B; absorbing layer (40b) is sandwiched between and enclosed on all sides by layers (40a, 40c) when incorporated into the sweatband of Lev, as modified, as explained with respect to claim 8 above; See Simmons, Col. 4, lines 7-10).
Regarding claim 11, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to independent claim 8 above) is disclosed such that it further teaches wherein the article of headwear (hat of Lev having crown (C) and brim (B)) further comprises a plurality of perforations arranged in a perforation pattern on the lower portion of the article of headwear (Figs. 1-2 of Lev; openings (16, 20) forming a perforation pattern on lower portion of hat), the perforation pattern extending along the front, the sides, and the back of the article of headwear (openings (16, 20) extend entirely around hat, i.e., on the front, sides, and back; Col. 2, lines 1-3, 24-28).
That said, in an alternative interpretation, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to independent claim 8 above) is disclosed such that it also teaches wherein the article of headwear (hat of Lev having crown (C) and brim (B)) further comprises a plurality of perforations arranged in a perforation pattern on the lower portion of the article of headwear (See alternative annotated Fig. 2 of Lev below; selection of openings (20) forming a perforation pattern on lower portion of hat), the perforation pattern extending along the front, the sides, and the back of the article of headwear (openings (20) extend entirely around hat, i.e., on the front, sides, and back; See Lev, Col. 2, lines 24-28).

    PNG
    media_image2.png
    425
    981
    media_image2.png
    Greyscale

Alternative annotated Fig. 2 of Lev
Regarding claim 12, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to claims 8 and 11 above) is disclosed such that it further teaches wherein the perforation pattern (Figs. 1-2 of Lev; openings (16, 20)) extends a first distance with respect to a lower margin of the article of headwear at the front of the article of headwear (outermost openings (16) in hat extend a first distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including a front), wherein the perforation pattern extends a second distance with respect to the lower margin of the article of headwear at the sides and the back of the article of headwear (openings (20) in hat extend a second distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including sides and back), and wherein the first distance is greater than the second distance (Figs. 1-2 of Lev; the first distance extended by openings (16) is greater than the second distance extended by openings (20)).
That said, in the alternative interpretation of the perforation pattern of Lev as including only a selection of the openings (20) as described above and as illustrated in wherein the perforation pattern (See alternative annotated Fig. 2 of Lev above; selection of openings (20) forming pattern; although openings (6) in sweatband are mainly shown in Fig. 2, the openings (20) in the crown are coincident with openings (6); therefore the perforation pattern of openings (20) is also illustrated by the figure; See Lev, Col. 2, lines 24-28) extends a first distance with respect to a lower margin of the article of headwear at the front of the article of headwear (openings (20) of pattern at a front extend a first distance with respect to a lower margin of the hat), wherein the perforation pattern extends a second distance with respect to the lower margin of the article of headwear at the sides and the back of the article of headwear (openings (20) of pattern in hat extend a second distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including sides and back), and wherein the first distance is greater than the second distance (the first distance extended by selection of openings (20) is greater than the second distance extended by selection of other openings (20)).
Regarding claim 13, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to claims 8 and 11 above) is disclosed such that it further teaches wherein the sweatband has a shape that is substantially the same as the perforation pattern (Figs. 1-2 of Lev; sweat band (5) has a shape that is substantially the same as the perforation pattern on the hat; “substantially the same” is interpreted according to Applicant’s definition of the phrase at [0049] of the specification as originally filed; Furthermore, it is noted that the use of the term “general” in said .
Regarding claim 14, the modified article of headwear of Lev (i.e. Lev in view of Simmons, as explained with respect to independent claims 8 above) is disclosed such that wherein the sweatband comprises a plurality of perforations along the front, the sides, and the back of the sweatband (Figs. 1-2 of Lev; sweatband (5) includes ventilating openings (6) extending through the sweatband (5) which extends entirely around hat, i.e., on the front, sides, and back; Col. 1, lines 24-25).
Claims 15-19 (claim 19 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of German Patent No. DE9307279 to Fruehstueckl (hereinafter, “Fruehstueckl”).
Regarding claim 15, Lev teaches an article of headwear (Figs. 1-2; hat having crown (C) and brim (B)) comprising: a crown (crown (C)) having a plurality of perforations arranged in a perforation pattern on a lower portion of the crown (Figs. 1-2 of Lev; openings (16, 20) on hat forming a perforation pattern on lower portion of crown), the perforation pattern extending along a front, sides, and a back of the crown (openings (16, 20) extend entirely around hat, i.e., on the front, sides, and back; Col. 2, lines 1-3, 24-28); and a sweatband (sweat band (5)) secured to an inner-facing surface of the lower portion of the crown and extending along the front, the sides, and the back of the crown (Fig. 2; sweat band (5) is secured to an inner-facing surface of a lower portion of crown (C) of the hat), the sweatband having a shape that is substantially the same as the perforation pattern (Figs. 1-2; sweat band (5) has a shape that is substantially the same as the perforation pattern on the hat; “substantially the same” is  
That said, Lev does not teach wherein the sweatband includes a first layer of material and a second layer of material that extend along a front, sides, and a back of the sweatband, and wherein the sweatband further includes an absorbent layer in face-sharing contact with and positioned between the first layer of material and the second layer of material at the front of the sweatband.
However, Fruehstueckl, in a related headwear art, is directed to a sweatband inner layer positioned at a forehead of the sweatband for absorbing sweat and cooling the forehead of a wearer (See Figs. 1-2; [0012]-[0013]).  More specifically, Fruehstueckl teaches wherein the sweatband (sweat band (1)) includes a first layer of material (layer (2a)) and a second layer of material (layer (2b); Examiner notes that based on [0041] of Applicant’s specification as originally filed, the first and second layers of material may comprise a single piece of material that is fold and secured at a margin as described by Fruehstueckl) that extend along a front, sides, and a back of the sweatband (layers (2a, 2b) extend along entire length of sweat band (1), i.e., front, sides, and back), and wherein the sweatband further includes an absorbent layer (inner layer (3) is capable of absorbing and storing liquid such as sweat; [0020]) in face-sharing contact with and positioned between the first layer of material and the second layer of material at the front of the sweatband Fig. 2; inner layer (3) is in face-sharing contact with and .
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the sweatband of Lev to instead have the layered sweatband construction disclosed by Fruehstueckl which includes an additional absorbent inner layer at the forehead of the wearer while also retaining the perforations of Lev.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the sweatband of Lev to instead have the layered sweatband construction disclosed by Fruehstueckl that includes an additional absorbent inner layer at the forehead of the wearer in order to provide increased liquid (i.e., sweat) absorbency at the forehead to help prevent sweat from entering the eyes of the wearer and further for providing a cooling effect to the forehead of the wearer all while retaining the benefit of the enhanced ventilation provided by the perforations of Lev (See Fruehstueckl, [0004]-[0005] and [0021]).
Regarding claim 16, the modified article of headwear of Lev (i.e. Lev in view of Fruehstueckl, as explained with respect to independent claims 15 above) is disclosed such that it further teaches wherein the absorbent layer (inner layer (3) within the layered construction of the sweatband of Lev, as modified, as explained with respect to claim 15 above) does not extend along the sides and the back of the sweatband (Fig. 1 of Fruehstueckl; inner layer (3) of sweat band (1) is only incorporated in a partial area of the sweat band (1) corresponding to the wearer’s forehead).
Regarding claim 17, the modified article of headwear of Lev (i.e. Lev in view of Fruehstueckl, as explained with respect to independent claims 15 above) is disclosed such that wherein the perforation pattern (Figs. 1-2 of Lev; openings (16, 20)) extends a first distance with respect to a lower margin of the crown at the front of the article of headwear (outermost openings (16) in hat extend a first distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including a front), wherein the perforation pattern extends a second distance with respect to the lower margin of the crown at the sides and the back of the article of headwear (openings (20) in hat extend a second distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including sides and back), and wherein the first distance is greater than the second distance (Figs. 1-2; the first distance extended by openings (16) is greater than the second distance extended by openings (20)).
Regarding claim 18, the modified article of headwear of Lev (i.e. Lev in view of Fruehstueckl, as explained with respect to independent claims 15 above) is disclosed such that it further teaches wherein the absorbent layer (inner layer (3) within the layered construction of the sweatband of Lev, as modified, as explained with respect to claim 15 above) is completely enclosed between the first layer of material and the second layer of material (Fig. 2 of Fruehstueckl; inner layer (3) is completely enclosed between layers (2a, 2b) which are sewn together on side (2c)).
Regarding claim 19, the modified article of headwear of Lev (i.e. Lev in view of Fruehstueckl, as explained with respect to independent claims 15 above) is disclosed such that it further teaches wherein the first layer of material and the second layer of material are formed from a polyester yarn (layers (2a, 2b) can be made of polyester fabric; See Fruehstueckl, [0015]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lev, in view of Fruehstueckl, as applied to claim 15 above, and further in view of Simmons.
claim 20, the modified headwear of Lev (i.e. Lev in view of Fruehstueckl, as explained with respect to claim 15 above) is disclosed to teach the limitations of claim 15.  That said, although the modified headwear of Lev does not explicitly teach wherein the absorbent layer is formed from a polyester yarn, Fruehstueckl does disclose that “all materials are suitable as the inner layer which have a high liquid storage capacity, in which the stored liquid is preferably mechanically (by squeezing…) can be removed” (See Fruehstueckl, [0016]).  
However, Simmons, in a related headwear art, is directed to an anterior sweatband assembly suited for use in a cap or hat, wherein the sweatband includes a multilayer absorbent pad (See Simmons, Figs. 1 & 4B; Abstract).  Specifically, Simmons teaches wherein the absorbent layer (Fig. 4B; absorbing layer (40b)) is formed from a polyester yarn (absorbing layer (40b) comprises a super-absorbent composite sandwiched between two layers of cloth, each woven from polyester and cotton; Col. 4, lines 24-27).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to have used the polyester absorbent pad material taught by Simmons as the material of choice for the absorbent pad of the modified head wear of Lev.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to have used the polyester absorbent pad material taught by Simmons as the material of choice for the absorbent pad of the modified head wear of Lev in order to further increase sweat absorbency through the sweatband.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2004/0237599 to Kondou et al. is directed to a knitted fabric having a multilayer structure wherein two knitted fabric layers are bound by loops extending therebetween.  US 5,915,532 to Williams is directed to a headband having and absorption strip encased therein.  US 1,495,895 to Euster et al. is directed to a pad positionable along an interior of the crown of a hat.  US 2015/0113705 to Kim et al.; US 3,766,565 to Cozzens; US 3,780,382 to Boden; US 1,528,220 to Leighton; US 960,251 to Beenken; and US 2,994,090 to Otswald are all directed to hats ventilation openings in the crown and/or headband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732 

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732